Citation Nr: 1716831	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a blood disorder, claimed as irregular platelets, diagnosed as essential thrombocytosis, including as due to an undiagnosed illness (ET).  


REPRESENTATION

Veteran represented by:	Peter J. Meadows


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to July 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In a September 2013 decision, the Board denied the Veteran's claim for entitlement to service connection for ET.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In a December 2014 Memorandum Decision, the Court vacated the Board's decision with respect to the issue currently on appeal and remanded the case to the Board for action consistent with the Memorandum Decision.  The case was returned to the Board for further appellate action.  In August 2015, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection is warranted for his essential thrombocytosis (ET) because this disease either had its onset during the Veteran's active service or was incident to an in-service disease, injury, or event.

In April 2011, a VA examiner opined that the Veteran's ET was not caused by any diagnosed condition during the Veteran's active service.  Further, the VA examiner explained that the Veteran's platelet count would have been a normal value in 2000 given the records of Dr. M.L and that the Veteran may have had ET all his life given that 76 percent to 84 percent of cases are asymptomatic.  However, the VA examiner opined that, given the lack of medical evidence, it is impossible to tell when the Veteran's ET began.  However, the April 2011 opinion failed to answer the question of whether the Veteran's ET was incurred in or aggravated during service, or was incident to an in-service disease, injury, or event. 

The December 2016 VA examiner explained that there is no record of platelet counts from the Veteran's service, yet he likely had platelet counts as there are several complete blood counts.  The VA examiner noted that she could not find evidence that the blood testing referenced by the RO contained platelet counts.  The VA examiner admitted that it is conceivable that the Veteran's platelet count was elevated in service, however there is objective evidence of an absence of platelet counts in service.  From this fact, the VA examiner assumed it was likely that the Veteran's platelet counts were not elevated in service, as they would have been noted and evaluated if they were high.  Finally, the VA examiner concluded that it is unlikely that the Veteran has had ET his entire life as he had labs drawn during active duty and it seems likely that an elevated platelet count would have been noted and comment made.  

First, the Board notes that is unclear from the VA examinations whether the Veteran's ET constitutes a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The April 2011 VA examiner noted that the most common symptom of ET is headaches, which the Veteran experienced during 2005 and 2006, but then completely abated.  The VA examiner also recorded a treatment note from February 2009 indicating the Veteran's ET was asymptomatic.  Treatment notes from the Veteran's private oncologist between 2010 and 2016 indicate continuing medication for a myeloproliferative disease with ET features.  Yet it is unclear if the Veteran's ET results in any current symptoms or limitations.  The December 2016 VA examiner's opinion did not address this issue, but the January 2017 addendum noted that ET is a condition characterized by an increased number of platelets.  On remand, a VA examiner should address this issue.  

Further, the December 2016 opinion fails to provide an adequate medical opinion with which to resolve the Veteran's claim.  First, the VA examiner based the opinion on speculation as to what documents should be found in a medical record, and then inferred that the lack of documentation implied negative findings.  The VA examiner clarified in a January 2017 addendum that platelet count in service is unknown.  The sufficiency of the record is a legal determination reserved for the Board, and an insufficient basis on which to premise a medical opinion.  Multiple parts of December 2016 VA examiner's opinion relied on this lack of documentation despite plausible explanations for the absence from the file of platelet counts.  Further, the Board specifically asked the VA examiner to address the opinion of Dr. M.L. from February 2010.  In that opinion, Dr. M.L. opined that the natural history of the disease makes it possible that the Veteran had the disease years before diagnosis in 2001.  Neither Dr. M.L. in the February 2010 opinion, nor the April 2011 and December 2016 VA examiners provided a description of the natural history of ET, described when the disease typically manifests, or explained how the natural history of the disease impacts an opinion as to when the Veteran's ET began.  Moreover, none of these opinions provided an adequate explanation as to why answering the Board's questions would require a resort to mere speculation.  For these reasons, the medical opinions of record are inadequate to resolve the Veteran's claim and a new opinion is necessary.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, schedule the Veteran for a new VA examination, conducted by a new VA examiner with appropriate expertise to determine the nature and etiology of any disorder associated with an irregular platelet count, to include essential thrombocytosis.  The examiner should:

(a) identify all currently diagnosed disorders, including all current symptoms of these disorders.  The VA examiner should also specifically address whether the Veteran's essential thrombocytosis (ET) is a disability and/or is productive of a disability;

(b) for each disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred in or aggravated during the Veteran's active service or.  

The opinion should specifically note and address the reports of laboratory examinations of the Veteran's blood in-service, to include the report of a 1996 examination of the blood, the portion of the April 1997 examination of the blood noted on the 1997 separation examination, the February 2001 clinical record which notes that platelet examinations over the last year were elevated, Dr. M.L.'s February 2010 opinion, the April 2011 VA examiner's opinion, the Court's December 2014 memorandum decision, and the December 2016 VA examiner's opinion.  The VA examiner should include medical evidence, for example medical treatises, concerning the natural history or course of ET that was used to support any opinion rendered.  

(c) the examiner should also provide an opinion as to whether the Veteran's ET is a manifestation of a medically unexplained chronic multisymptom illness associated with his Gulf War Service under 38 C.F.R. § 3.317.  In this regard, the examiner must determine whether the Veteran's ET meets the criteria of a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities, that has been present for 6 months or more, or on an intermittent basis, with episodes of improvement and worsening over a 6-month period.  

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability (e.g. if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


